Case 3:19-cv-00778-MMH-MCR Document 37 Filed 08/19/21 Page 1 of 8 PageID 810




                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                           JACKSONVILLE DIVISION


    SAMANTHA HELFRICH,
    individually and on behalf of
    others similarly situated,

                      Plaintiff,

    v.                                          Case No. 3:19-cv-778-MMH-MCR

    CITY OF JACKSONVILLE, et al.,

                      Defendants.


                          ORDER TO SHOW CAUSE

          THIS CAUSE is before the Court sua sponte.             Plaintiff Samantha

    Helfrich initiated this action on June 27, 2019, by filing a three count Complaint

    for a Declaratory Judgment, Supplemental Relief, and Damages, and Demand

    for a Jury Trial (Doc. 1; Complaint) against the City of Jacksonville and The

    Board of Trustees of the General Employees Retirement Plan, City of

    Jacksonville, Florida, Defined Benefit Pension Plan (collectively, the City).

          In the Complaint, Ms. Helfrich invokes the Court’s “jurisdiction under 28

    U.S.C. § 1332 as there is diversity of citizenship and the amount in controversy

    exceeds $75,000.”    Complaint at ¶ 6.      Specifically, she asserts that both

    Defendants are citizens of Florida, see id. ¶¶ 2, 3, and that “Ms. Helfrich is a

    citizen of Texas, who is currently residing in Australia,” id. ¶ 4. Before the
Case 3:19-cv-00778-MMH-MCR Document 37 Filed 08/19/21 Page 2 of 8 PageID 811




    Court are the parties’ fully briefed cross motions for summary judgment. See

    Motion for Partial Summary Judgment (Doc. 19; Helfrich Motion); Defendants’

    Motion for Summary Judgment (Doc. 21; City Motion). In the Helfrich Motion,

    Ms. Helfrich seeks entry of summary judgment in her favor on the declaratory

    judgment claim she asserts in Count I of the Complaint. See generally Helfrich

    Motion. In the City Motion, despite having fully litigated this action for two

    years, the City for the first time asserts that the Court does not have subject

    matter jurisdiction either because the true amount in controversy does not

    exceed $75,000, see City Motion at 11, or because this action presents no actual

    case or controversy, see id. at 11-12. Alternatively, the City argues that the

    Court should enter summary judgment in its favor as to all counts in the

    Complaint.    See id. at 13-23.     Before addressing the merits of the parties’

    respective arguments, the Court must resolve a much more basic question

    regarding the existence of subject matter jurisdiction over this action – whether

    there is diversity of citizenship at all.

          Federal courts are courts of limited jurisdiction “‘empowered to hear only

    those cases within the judicial power of the United States as defined by Article

    III of the Constitution,’ and which have been entrusted to them by a

    jurisdictional grant authorized by Congress.”          See Univ. of S. Ala. v. Am.

    Tobacco Co., 168 F.3d 405, 409 (11th Cir. 1999) (quoting Taylor v. Appleton, 30

    F.3d 1365, 1367 (11th Cir. 1994)).          Indeed, jurisdiction is the power of the




                                                -2-
Case 3:19-cv-00778-MMH-MCR Document 37 Filed 08/19/21 Page 3 of 8 PageID 812




    Court to declare the law. Id. at 410. “When a federal court acts outside its

    statutory subject-matter jurisdiction, it violates the fundamental constitutional

    precept of limited federal power.”     Id. at 409 (internal quotation omitted).

    Such action offends the “‘principles of separation of powers.’”       Id. at 410

    (quoting Steel Co. v. Citizens for a Better Env’t, 523 U.S. 83, 94 (1998)). As

    such, “[i]f the court determines at any time that it lacks subject-matter

    jurisdiction, it must dismiss” the action. See Rule 12(h)(3); see also Univ. of S.

    Ala., 168 F.3d at 410 (“Simply put, once a federal court determines that it is

    without subject-matter jurisdiction, the court is powerless to continue.”).

          The jurisdiction of the federal court may be tested facially or factually.

    Morrison v. Amway Corp., 323 F.3d 920, 924 n.5 (11th Cir. 2003). In a facial

    determination, a court assumes the allegations in the complaint are true and

    determines whether the complaint sufficiently alleges a basis for subject matter

    jurisdiction. Lawrence v. Dunbar, 919 F.2d 1525, 1529 (11th Cir. 1990). On

    the other hand, in a factual attack the Court determines “the ‘existence of

    subject-matter jurisdiction in fact, irrespective of the pleadings, and matters

    outside the pleadings, such as testimony and affidavits, are considered.’” Id.

    (citation omitted).    In considering a factual attack on subject-matter

    jurisdiction, the Court is free to weigh the facts and is not constrained to view

    them in the light most favorable to the plaintiff. Carmichael v. Kellogg, Brown

    & Root Servs., Inc., 572 F.3d 1271, 1279 (11th Cir. 2009), cert. denied, 130 S.Ct.




                                           -3-
Case 3:19-cv-00778-MMH-MCR Document 37 Filed 08/19/21 Page 4 of 8 PageID 813




    3499 (2010). Notably, “‘[t]he burden for establishing federal subject-matter

    jurisdiction rests with the party bringing the claim.’” Williams v. Poarch Band

    of Creek Indians, 839 F.3d 1312, 1314 (11th Cir. 2016) (quoting Sweet Pea

    Marine, Ltd. v. APJ Marine, Inc., 411 F.3d 1242, 1247 (11th Cir. 2005)). And

    the existence of “diversity jurisdiction is measured at the time the action is

    filed.” PTA-FLA, Inc. v. ZTE USA, Inc., 844 F.3d 1299, 1305 (11th Cir. 2016)

    (citing Grupo Data Flux v. Atlas Glob. Grp., L.P., 541 U.S. 567, 571 (2004)).

          Here, in what may have been an attempt to create diversity jurisdiction,

    in the Complaint Ms. Helfrich asserts that she is a “citizen of Texas, who is

    currently residing in Australia.”     Complaint ¶ 4.      However, the record

    strongly suggests otherwise. Indeed, based on Ms. Helfrich’s sworn deposition

    testimony, it is unclear when she was ever a citizen of Texas. The undisputed

    record reflects that Ms. Helfrich worked for the City of Jacksonville for about

    five years. See Deposition of Samantha Helfrich (Doc. 21-3; Helfrich Dep.) at

    26, 81-82, Ex. 3.   In February of 2012, she notified the City that she was

    resigning her employment effective February 24, 2012, to move to Melbourne,

    Australia to be with her partner. Id. at 15-16, Ex. 1. Ms. Helfrich moved to

    Australia in early 2012, see id. at 16, 44, Ex. 3, and has resided in Australia

    ever since. Id. at 33. On this issue, Ms. Helfrich specifically stated that she

    had maintained residency in Australia since 2012. Id. (Q. But since your

    termination with the City, I take it you’ve lived in Australia your - - your life




                                          -4-
Case 3:19-cv-00778-MMH-MCR Document 37 Filed 08/19/21 Page 5 of 8 PageID 814




    from that moment up - - from - - from 2012 on, you’ve maintained residency in

    Australia; is that correct? A. Yes.) Id. Indeed, Ms. Helfrich testified that

    she lived in Australia and that her residence in Australia was her “permanent

    residence address.” Id. at 11. Additionally, when asked if she had any other

    residence, Ms. Helfrich testified, “I use my father’s address in the U.S., that

    would be [redacted], I think, I’m not quite sure off the top of my head, but that’s

    in San Antonio, Texas.” Id.

          This information is significant because “citizens domiciled abroad are

    neither ‘citizens of a State’ under § 1332(a) nor ‘citizens or subjects of a foreign

    state’ and therefore are not proper parties to a diversity action in federal court.”

    See Molinos Valle Del Cibao, C. por A. v. Lama, 633 F.3d 1330, 1341 (11th Cir.

    2011). As the Eleventh Circuit Court of Appeals recently explained:

          Several rules guide courts in determining parties’ citizenship.
          First and foremost, a natural person is a citizen of the state in
          which [she] is “domiciled.” McCormick v. Aderholt, 293 F.3d 1254,
          1257 (11th Cir. 2002). “A person's domicile is the place of ‘[her]
          true, fixed, and permanent home and principal establishment, and
          to which [she] has the intention of returning whenever [she] is
          absent therefrom[.]’” Id. at 1257-58. (quoting Mas v. Perry, 489
          F.2d 1396, 1399 (5th Cir. 1974)). To put it another way, domicile
          (or citizenship) consists of two elements: residency in a state and
          intent to remain in that state. See Miss. Band of Choctaw Indians
          v. Holyfield, 490 U.S. 30, 48, 109 S.Ct. 1597, 104 L.Ed.2d 29 (1989).
          Residency is necessary, but insufficient, to establish citizenship in
          a state. Travaglio v. Am. Exp. Co., 735 F.3d 1266, 1269 (11th Cir.
          2013).

    Smith v. Marcus & Millichap, Inc., 991 F.3d 1145, 1149 (11th Cir. 2021)




                                            -5-
Case 3:19-cv-00778-MMH-MCR Document 37 Filed 08/19/21 Page 6 of 8 PageID 815




    (emphasis added).

          While Ms. Helfrich asserted that she was a citizen of Texas, on the record

    before the Court, it does not appear that Ms. Helfrich was present in Texas in

    June of 2019 when she filed this action much less that she had a residence

    there. Nor does the record suggest that even if she was present in Texas, she

    intended for the state of Texas to be her true, fixed and permanent home. As

    such, Texas does not appear to have been her domicile in June of 2019, which

    means that she would not have been a citizen of Texas in June of 2019.

    Instead, it appears that in June of 2019 Ms. Helfrich was a United States citizen

    domiciled in Australia rendering her stateless for purposes of diversity

    jurisdiction.   And even if she was not in fact “domiciled” in Australia, it

    appears that Ms. Helfrich had no domicile in any state of the United States in

    June of 2019, because her only residence at that time was in Australia. See

    Ennis v. Smith, 55 U.S. 400 (1852) (noting that to constitute a domicile there

    must be “actual residence” in addition to an intention for it to be a permanent

    residence). This too would render her stateless. Indeed, the Eleventh Circuit

    has unequivocally stated, a “United States citizen with no domicile in any state

    of this country is ‘stateless’ and cannot satisfy the complete diversity

    requirement when she [ ] files an action against a United States citizen.” King

    v. Cessna Aircraft Co., 505 F.3d 1160, 1170 (11th Cir. 2007) (citing Newman-

    Green, Inc. v. Alfonzo-Larrain, 490 U.S. 826, 828 (1989).       For all of these




                                          -6-
Case 3:19-cv-00778-MMH-MCR Document 37 Filed 08/19/21 Page 7 of 8 PageID 816




    reasons, it appears that this Court does not have subject matter jurisdiction

    over this action, and it is due to be dismissed without prejudice.1

           In light of the unambiguous record evidence regarding Ms. Helfrich’s

    domicile at the time she initiated this action in June of 2019, and the Court’s

    obligation not to act in the absence of subject matter jurisdiction, before ruling

    on the pending motions, the Court will order Ms. Helfrich to show cause why

    this action should not be dismissed without prejudice for lack of subject matter

    jurisdiction. Any evidence submitted in support of subject matter jurisdiction

    must be attested to under penalty of perjury and any argument in support must

    be submitted in accordance with the requirements of Rule 11, Federal Rules of

    Civil Procedure.

           In light of the foregoing, it is

           ORDERED:

           1. The Court DEFERS ruling on Plaintiff’s Motion for Partial Summary

              Judgment (Doc. 19) and Defendants’ Motion for Summary Judgment

              (Doc. 21).




    1 If despite living in Australia for at least nine years and testifying that her residence in
    Australia was her permanent residence, Ms. Helfrich contends that she was not domiciled in
    Australia because she did not intend to remain there, it appears that the Court would still be
    without subject matter jurisdiction because Ms. Helfrich’s last domicile would have been
    Florida, in which case there would be no diversity of citizenship between the parties.




                                                 -7-
Case 3:19-cv-00778-MMH-MCR Document 37 Filed 08/19/21 Page 8 of 8 PageID 817




          2. Plaintiff shall have up to and including September 3, 2021, to show

             cause why this case should not be dismissed without prejudice for lack

             of subject matter jurisdiction.

          DONE AND ORDERED at Jacksonville, Florida, this 19th day of

    August, 2021.




    Copies to:
    Counsel of Record




                                           -8-
